 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10         STEPHANIE MCCREA,
                                                               CASE NO. 3:18-cv-05054-RJB-JRC
11                                 Petitioner,
                                                               ORDER LIFTING STAY AND
12                 v.                                          DENYING MOTION TO AMEND
                                                               WITHOUT PREJUDICE
13         DEBORAH J. WOFFORD,

14                                 Respondent.

15

16          The District Court has referred this action to United States Magistrate Judge J. Richard

17   Creatura. Petition Stephanie McCrea filed a federal habeas petition, pursuant to 28 U.S.C. §

18   2254, seeking relief from a state court conviction.

19          Pursuant to Court order, petitioner’s proceedings were stayed on July 9, 2018, in order to

20   allow petitioner additional time to exhaust her grounds for relief in state court. Dkt. 15. Petitioner

21   has now filed a motion to lift the stay, indicating the Washington State Supreme Court issued an

22   order terminating review of petitioner’s PRP on November 6, 2018. Dkt. 16. Because it appears

23   petitioner has now provided every level of the state courts the opportunity to make a

24

     ORDER LIFTING STAY AND DENYING MOTION
     TO AMEND WITHOUT PREJUDICE - 1
 1   determination as to petitioner’s grounds for relief, the Court finds lifting of the stay is

 2   appropriate.

 3          Petitioner has also requested she be given leave to file an amended petition, indicating

 4   she now has additional case law she wishes to include. Dkt. 17. Petitioner has filed a supplement,

 5   arguing the additional information relates back to her original petition and now includes more

 6   detailed “citations and corresponding information necessary to further her claim and is in the

 7   interest of justice.” Id. Respondent has not filed opposition to petitioner’s request. See Dkt.

 8          Pursuant to local rule, a party seeking to amend a pleading “must attach a copy of the

 9   proposed amended pleading as an exhibit to the motion or stipulation.” LCR 15. In addition, “the

10   proposed amended pleading must not incorporate by reference any part of the preceding

11   pleading, including exhibits.” Id. Here, petitioner has requested leave to amend, but has only

12   included a supplement, rather than a proposed amended petition. Thus, petitioner has not yet

13   filed her motion to amend in accordance with local rules and has not yet properly requested leave

14   to amend her habeas petition. If petitioner intends the information in her motion to be considered

15   along with her habeas petition, she must file a motion to amend and include a proposed amended

16   petition containing all the arguments she intends to raise as grounds for habeas relief in a single

17   document.

18          Therefore, it is ORDERED:

19          1. Petitioner’s motion to lift stay (Dkt. 16) is granted. The stay on this proceeding is

20               lifted.

21          2. Petitioner’s motion to amend (Dkt. 17) is denied without prejudice. Petitioner may

22               refile her motion, but she must include a copy of her proposed amended petition. The

23               amended petition must be legibly rewritten or retyped in its entirety, it should be an

24

     ORDER LIFTING STAY AND DENYING MOTION
     TO AMEND WITHOUT PREJUDICE - 2
 1            original and not a copy, it should contain the same case number, and it may not

 2            incorporate any part of the original petition by reference. The amended petition will

 3            act as a complete substitute for the original petition, and not as a supplement.

 4         3. Failure by petitioner to file a new motion to amend will result in the Court making a

 5            determination as to her current habeas petition (Dkt. 3) beginning on the date for

 6            consideration noted below.

 7         4. The Court notes respondent did not address petitioner’s fifth and sixth grounds on

 8            their merits in her response because they were unexhausted. Dkt. 7, pp. 5, 7-8. As the

 9            stay has been now been lifted and petitioner has indicated she has fully exhausted her

10            state court remedies, respondent is directed to submit a supplemental response to

11            petitioner’s habeas petition and any additional state court records on or before

12            January 11, 2019.

13         5. The Clerk is directed to note that petitioner’s habeas petition will be ready for

14            consideration on February 8, 2019.

15         Dated this 20th day of December, 2018.

16

17
                                                         A
                                                         J. Richard Creatura
                                                         United States Magistrate Judge
18

19

20

21

22

23

24

     ORDER LIFTING STAY AND DENYING MOTION
     TO AMEND WITHOUT PREJUDICE - 3
